

115 HRES 698 IH: Recognizing magic as a rare and valuable art form.
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 698IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Ms. Titus (for herself, Mr. Sessions, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing magic as a rare and valuable art form.
	
 Whereas magic is an art form with the unique power and potential to impact the lives of all people; Whereas magic enables people to experience the impossible, inspire, and bring wonder and happiness to others;
 Whereas magic has been used to teach self-confidence, build self-discipline, improve interpersonal skills, and stimulate curiosity and creativity;
 Whereas magic has had a significant impact on other art forms; Whereas magic, like the great art forms of dance, literature, theater, film, and the visual arts, allows people to experience something that transcends the written word;
 Whereas many technological advances, such as robotics and projection mapping, can be directly traced to the influential work of magicians;
 Whereas futurist Arthur C. Clarke claimed that any sufficiently advanced technology is indistinguishable from magic;
 Whereas one of the greatest artists of all time, Leonardo da Vinci, was inspired by magic and cowrote one of the very first books on magic in the late 15th century;
 Whereas modern cinema would not exist today without the innovative work of the accomplished magician Georges Méliès;
 Whereas magic is an outstanding artistic model of individual expression and visual storytelling; Whereas magic is a unifying force across cultural, religious, ethnic, and age differences in our diverse Nation;
 Whereas magic performances support thousands of jobs and entertain visitors from around the world; Whereas the American magicians Harry Houdini and David Copperfield have been the most successful magicians of the past two centuries;
 Whereas David Copperfield, introduced to magic as a boy growing up in New Jersey, has been named a Living Legend by the Library of Congress;
 Whereas David Copperfield, with 21 Emmy Awards, 11 Guinness World Records, and over $4,000,000,000 in ticket sales, has impacted every aspect of the global entertainment industry;
 Whereas programs such as Project Magic, created by David Copperfield, use magic as a form of therapy for children and adults with physical, psychological, and social disabilities;
 Whereas magicians in communities across the United States, like Mayor Eric Hogue of Wylie, Texas, use magic to teach elementary school students about the roles and responsibilities of local government;
 Whereas magic has not been properly recognized as an American art form, nor has it been accorded the institutional status on a national level commensurate with its value and importance;
 Whereas intellectual rights and protection of magic methods created and developed by individuals should be recognized and protected by our courts;
 Whereas documentation and archival support required for this great art form have yet to be systematically applied to the field of magic; and
 Whereas it is in the best interest of the national welfare to preserve and celebrate the unique art form of magic: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes magic as a rare and valuable art form; and
 (2)supports efforts to make certain that magic is preserved, understood, and promulgated. 